DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 09/19/2018 and 04/01/2020, have been received, entered into the record, and considered.  See attached form PTO-1449.
	
Allowable Subject Matter
Claims 1-20 are allowed.
	
	The closest prior art, Spaulding et al., teaches techniques for managing complaints. The system analyzes a set of complaints to identify similar complaints. Upon identifying a threshold number of similar complaints, the system generates an incident report based on the complaints (Abstract).

The CMS may use a hash, or other function, to generate a key that is unique for a given complaint parameter. The CMS may generate hash values, based on one or more complaint parameters, to enable future comparison of the complaint parameters across complaints. As an example, the CMS stores a record, corresponding to an incident report, with a date, an encrypted tuple of {reporter, accused, act, location}, and hashes of the accused and act [0051].

The complaint comparison engine may compare a set of complaints by searching for matching keywords across the complaints. The complaint comparison engine may compare a set of complaints via string similarity comparison. The complaint comparison engine may compare a set of complaints by searching for matching hash values across the complaints ([0052, 0054 and 0075]).

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including memory storing a look-up table wherein each of the entries associates: a pre-calculated paragraph vector for the respective unique text string and a set of the unique identifiers associated with incident reports that contain the respective unique text string; and determine, from the look-up table, one or more matching entries for the input text string, wherein each of the one or more the matching entries either: (i) contains an identical copy of the hash of the input text string, or (ii) contains a pre-calculated paragraph vector that is within pre-defined matching criteria of, but not identical to, a paragraph vector calculated for the input text string, based at least on the timestamps within the incident reports specified by the set of unique identifiers in the one or more matching entries, determine a prioritized list of unique identifiers from an aggregate of the sets of unique identifiers in the one or more matching entries as recited in independent claim 1.

Prior art of record fails to teach a combination of elements including memory associated with the server device stores a look-up table, wherein each of the entries 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.
Dubey et al. (US 20180173698 A1) teaches the feature vector associated with the particular text segment … can be added to the respective attribute(s) for individual one(s) of the words or phrases in the dictionary ([0144 and 0147]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164